Case: 3:19-cv-00225-WHR-MJN Doc #: 13 Filed: 10/15/20 Page: 1 of 1 PAGEID #: 50




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

ALICE WOOD                                         : CASE NO. 3:19cv225

       Plaintiff,                                  :
                                                       JUDGE WALTER H. RICE
v.                                                 :

TASHI HOSPITALITY, INC.                            :

       Defendant.                                  :


                    ORDER OF DISMISSAL; TERMINATION ENTRY


       The Court having been advised by counsel for the parties that the above matter has been

settled, IT IS ORDERED that this action is hereby DISMISSED, with prejudice as to the parties,

provided that any of the parties may, upon good cause shown within 60 days, reopen the action if

settlement is not consummated.

       Parties intending to preserve this Court’s jurisdiction to enforce the settlement should be

aware of Kokkonen v. Guardian Life Ins. Co. of America, 114 S.Ct. 1673 (1994), and incorporate

appropriate language in any substituted judgment entry.

       The Court will retain jurisdiction to enforce the terms of the settlement between the parties, if

necessary.

       IT IS SO ORDERED.

                                                                               (tp - per Judge Rice authorization after his
                                                                               review)

                                               WALTER H. RICE, JUDGE
                                               UNITED STATES DISTRICT COURT
